In oral argument before the Full Commission, Plaintiff's position was that no attorney fee should have been awarded.  He stated  that the attorney did not appear at the hearing before the deputy commissioner and had rendered very little service and was not entitled to any fee.
Plaintiff did admit that his attorney had negotiated a proposed settlement under which he would receive $900 in cash and other benefits.  However, plaintiff was not satisfied with that amount and later negotiated a settlement under which he would receive $1,300 in cash and other benefits.
The deputy commissioner's award of $300 in attorney fees is approximately 25% of the final settlement cash amount of $1,300. However, the attorney was responsible for only $900 of this amount, which normally would yield a reasonable attorney fee of $225.
Under the circumstances of this case, however, where the attorney declined further negotiations and failed to appear at the hearing and the client himself was able to negotiate the amount he was seeking, the Full Commission in its discretion finds a reasonable attorney fee to be $40.
Accordingly, it is ORDERED that an attorney's fee of $40 is approved for plaintiff's former counsel, Jeanette T. Peace, instead of the $300 approved in the 16 September 1997 Order Approving Compromise Settlement Agreement.  The remaining provisions of said 16 September 1997 shall remain unchanged.
This 11th day of  February, 1998.
                                  S/ _______________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ ______________ CHRISTOPHER SCOTT COMMISSIONER
S/ ______________ DIANNE C. SELLERS COMMISSIONER